 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    UNITED STATES OF AMERICA,                            Case No. 2:16-cr-00111-JAD-CWH
 8                           Plaintiff,
                                                           ORDER
 9          v.
10    CRAIG ORROCK,
11                           Defendant.
12

13          Presently before the court is defendant Craig Orrock’s ex parte motion (ECF No. 197),

14   filed on April 17, 2019. Orrock requests a copy of the court’s sealed ex parte order on his third

15   motion for subpoenas. Given that Orrock represents he did not receive a copy of the order, the

16   court will require the clerk of court to mail an additional copy to Orrock.

17          IT IS THEREFORE ORDERED that defendant Craig Orrock’s ex parte motion (ECF No.

18   197) is GRANTED.

19          IT IS FURTHER ORDERED that the clerk of court must mail the documents at ECF No.

20   173 and No. 174 to Orrock.

21

22          DATED: April 23, 2019

23

24
                                                           C.W. HOFFMAN, JR.
25                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28
